Citation Nr: 1214385	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-25 377	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma




THE ISSUE

Entitlement to educational assistance benefits under the Post-9/11 GI Bill 38 U.S.C.A. Chapter 33 in excess of 4 months and 28 days, to include entitlement to an extension of the commencement date.




ATTORNEY FOR THE BOARD

S. Heneks, Counsel





INTRODUCTION

The Veteran served on active duty from July 2000 to February 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.  

In June 2011, the Board remanded the claim for the RO to address the issue of an extension of the August 1, 2009 commencement date in the first instance.  In July 2011, the Veteran was informed that her request for an extension of her election date was denied because once an application for Post-9/11 GI Bill is processed, the election is irrevocable.  In October 2011, the Board again remanded the claim to obtain the Veteran's complete application.  The January 2012 supplemental statement of the case (SSOC) reflects that the RO was unable to obtain another version of the application.  As will be explained below, as the resolution of this matter is based on regulatory interpretation, it is not necessary to have a complete copy of the Veteran's application to make a decision and the current version of record will suffice.  Given the foregoing, the Board finds that VA has substantially complied with the Board's remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  In August 2009, the RO received the Veteran's electronically filed application for educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30). 

2.  In November 2009, the RO issued a letter to the Veteran notifying her that she was eligible to receive benefits under the Post-9/11 GI Bill beginning August 1, 2009. 


CONCLUSION OF LAW

Entitlement to additional educational assistance, in excess of 4 months and 28 days, under the Post-9/11 GI Bill is not shown.  38 U.S.C.A. §§ 3301-24 (West Supp. 2011); 38 C.F.R. §§ 21.9520, 21.9550 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In the present case, the Board acknowledges that no VCAA letter was sent to the Veteran.

However, the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for education claims, not the VCAA.  VA's duty to notify is outlined under 38 C.F.R. § 21.1031(b) and the duty to assist is outlined under 38 C.F.R. § 21.1032.  

However, in the present case, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.


LAW AND ANALYSIS

In August 2009, the RO received the Veteran's electronically filed application (VA Form 21-1990) for educational benefits under the Post-9/11 GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).  On her application, she elected that her Post-9/11 benefits commence on August 1, 2009. 

In November 2009, the Veteran's application was approved.  She was informed that she only had 4 months and 28 days of benefits to use under the Post-9/11 GI Bill program since that was her remaining MGIB benefits as of August 1, 2009.  See 38 C.F.R. § 21.9520(a).  In December 2009, the Veteran disagreed with being limited to the time remaining on her MGIB benefits claiming that, at the time she applied for Post-9/11 GI Bill benefits, she had wrong information given to her by her VA representative at her school and that she was not fully informed of how the extension for the Post-9/11 GI Bill worked.  She stated that, if she had known that she needed to let her benefits run out and then transfer for the extension, that is what she would have done.  The Veteran requested a 12 month extension of her benefits so she may begin working on her Bachelor's program.  In her June 2010 Form 9, she added that if she cannot receive an extension, she wanted a refund of the "buy into money" she paid.  The RO has denied her request on the basis that her election to switch to Post-9/11 GI Bill benefits was irrevocable.

In accordance with 38 C.F.R. § 21.9520(c)(1)(i), after an individual has applied for basic educational assistance benefits under the provisions of Chapter 33, and has met the minimum service requirements in paragraph (a) and (b), that individual then makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33 by relinquishing eligibility under either 38 U.S.C. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607. 

Pursuant to 38 C.F.R. § 21.9520(c)(2), an individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following: (i) identification information (including the name, social security number and address); (ii) if applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., 'I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill - Active Duty (chapter 30) program.'); (iii) the date the individual wants the election to be effective (e.g., 'I want this election to take effect on August 1, 2009.').  An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and (iv) an acknowledgement that the election is irrevocable (e.g., 'I understand that my election is irrevocable and may not be changed.'). 

The criteria listed under 38 C.F.R. §21.9520(c)(2) are disjunctive rather than conjunctive which means only one of the requirements under this provision must be met for irrevocability to occur.  See Johnson v. Brown, 7 Vet. App. 95 (noting that only one disjunctive "or" requirement must be met to satisfy the regulatory provision.)  Thus, based on the above-referenced regulatory provisions, an election to receive benefits under Chapter 33 can become irrevocable upon completion and submission of a VA Form 22-1990.  A review of the Veteran's claims file reflects that she did in fact complete the appropriate form and it was electronically submitted and reviewed by VA.  In the alternative, a Veteran has the option to either submit a transfer-of-entitlement designation under this chapter to the Department of Defense, or submit a written statement which includes the four specified criteria listed under 38 C.F.R. §21.9520(c)(2)(i)-(iv) in order for irrevocability to occur.  If a Veteran has opted to submit a written statement, then his or her election to receive benefits under Chapter 33 becomes irrevocable only when all four specified criteria are met. 

In this case, the irrevocability criteria listed under 38 C.F.R. § 21.9520(c)(2) have been met as the record contains a fully completed electronic (online) application.  Although this document does not contain an acknowledgement on the part of the Veteran reflecting awareness of the irrevocability criteria, the regulation does not explicitly impose this requirement on VA Form 22-1990.  Indeed, the regulation does not specify that a completed VA Form 22-1990 must include a statement from the Veteran acknowledging that her election for Post-9/11 GI Bill program in lieu of benefits under the MGIB program is irrevocable.  The regulation only requires that VA Form 22-1990 be properly completed for irrevocability to take effect.  In other words, acknowledgement by the Veteran that her election for Chapter 33 benefits in lieu of Chapter 30 benefits is irrevocable is only necessary when the Veteran has opted to submit a written statement seeking Chapter 33 benefits, as an alternative to properly completing the VA Form 22-1990 or submitting a transfer-of-entitlement designation under this chapter to the Department of Defense for these benefits. 

Moreover, the United States Court of Appeals for Veterans Claims (Court) has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  Thus, VA's electronic application program is deemed to have been properly developed to comply with the legal requirements for these benefits, including the irrevocable election as required under 38 C.F.R. § 21.9520(c)(1)(i).  Further, a review of VA's website for filing the electronic application, http://www.gibill.va.gov, includes general information noting that the election for benefits under the Post-9/11 GI Bill is irrevocable.  See http://www.gibill.va.gov/documents/pamphlets/ch33_pamphlet.pdf.

Thus, the Board finds that the irrevocability requirements set forth under 38 C.F.R. § 21.9520(c)(2) have been met and the Veteran did make an irrevocable election for educational benefits under the Post-9/11 GI Bill program when she completed the electronic (online) application.  As such, her election for Post-9/11 GI Bill benefits is irrevocable and cannot be rescinded.  There is no basis under the law to extend her benefits beyond the 4 months and 28 days that she has remaining.  Further, there is no basis under the law to provide a one year extension.  

The Board regrets that the Veteran may have been misinformed by VA, but is bound by the applicable law and regulations when determining a claim for VA benefits.  The Board notes that erroneous advice given by a government employee cannot be used to estop the government form denying benefits.  Regardless of the equities of the Veteran's situation (particularly regarding the advice the Veteran apparently received from the representative at her school), VA can only pay benefits that are authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."); Harvey v. Brown, 6 Vet. App. 416, 424 (1994), (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met").  Thus, the Board has no discretion to afford benefits where basic eligibility is not established under the law. 


ORDER

Entitlement to educational assistance benefits under the Post-9/11 GI Bill in excess of 4 months and 28 days, to include entitlement to an extension of the commencement date is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


